MULTIVALENT METAL ION BATTERY HAVING A CATHODE LAYER OF PROTECTED GRAPHITIC CARBON AND MANUFACTURING METHOD
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 8/19/2021:
Claim 8 has been cancelled; no new matter has been entered.
Previous rejection under 35 USC 103 has been withdrawn due to cancellation of claim.

Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 8 was rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 2015/0249261 Al)), Chu et al. (US 5,874,166), Zhamu et al. (US 2012/0171574 Al), Mizuno et al. (US 2011/0091777 Al) and further in view of Takei et al. (US 6,337,155 B1).
Claims 1-7 were determined to be allowable in previous Action. Applicant has cancelled claim 8 rendering the rejection under 35 USC 103 moot. Claims 1-7 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729